Citation Nr: 0834725	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  05-00 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disorder, 
including as secondary to service-connected anterior cruciate 
ligament injury of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from March 2000 
to March 2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In January 2008, the veteran submitted evidence and requested 
a higher rating for his service-connected anterior cruciate 
ligament injury of the right knee.  This matter is referred 
to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  The veteran was provided with a 
notice letter in July 2003 that addressed the requirements 
for establishing direct service connection, but did not 
address a claim for secondary service connection.  He was 
later given a second notice letter in January 2005 that noted 
secondary service connection; however, the letter addressed 
the requirements for direct service connection.  Essentially, 
neither letter addressed how the veteran could substantiate 
his claim for service connection on a secondary basis.  See 
38 C.F.R. § 3.310(a) (2007).  

The veteran was examined by VA in January 2005.  An opinion 
was given at the January 2005 examination which included a 
finding that there was no current left knee disorder, though 
the examiner indicated that the veteran's left knee pain was 
related to his right knee injury and the compensatory 
mechanism.  However, as was pointed out in the 
representative's September 2008 brief, the claims file was 
not available to the examiner for review.    

In May 2008, the veteran submitted additional records 
regarding his claim, which included February 2007 magnetic 
resonance imaging (MRI) of the left knee showing that lateral 
collateral ligament strain and a small popliteal cyst could 
not be ruled out.  In light of this additional evidence, the 
Board finds that another VA examination should be conducted.  

The Board also notes that a December 2002 service treatment 
record shows a diagnosis of patellofemoral pain syndrome of 
the left knee.  On remand, an opinion as to whether any 
current left knee disorder is related to the veteran's active 
service should be obtained.  

As the case must be remanded for the foregoing reasons, any 
recent treatment records related to the veteran's left knee 
should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran of the information 
and evidence not of record (1) that is 
necessary to substantiate his claim for 
service connection for a left knee 
disorder, as secondary to his service-
connected anterior cruciate ligament 
injury of the right knee; (2) that VA 
will seek to obtain; and (3) that he is 
expected to provide. 

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for his left knee since 
February 2007, and make arrangements to 
obtain all records that he adequately 
identifies.

3.  Thereafter, schedule the veteran for 
a VA orthopedic examination.  The claims 
file and a copy of this remand must be 
made available to the examiner for review 
and the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.   

The examiner is requested to provide a 
diagnosis for all left knee disorders 
found to be present.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (a 50 percent probability or greater) 
that any current left knee disorder had 
its onset during active service or is 
related to any in-service event, disease, 
or injury, including the finding of left 
knee patellofemoral pain syndrome (PFPS) 
in December 2002.  

If not, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability 
or greater) that any current left knee 
disorder was either a) caused by the 
veteran's service-connected right knee 
disability, or b) aggravated by the 
service-connected right knee disability.  

The examiner should provide a complete 
rationale for all conclusions reached.

4.  Finally, readjudicate the veteran's 
claim.  If the decision remains adverse 
to the veteran, he and his representative 
must be provided with a supplemental 
statement of the case and given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

